Case 8:16-cv-02549-TPB-CPT Document 257 Filed 03/30/20 Page 1 of 3 PageID 10706



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

DISH NETWORK L.L.C.,

      Plaintiff/Counter-Defendant,

v.                                            Case No. 8:16-cv-2549-60CPT

GABY FRAIFER, TELE-CENTER, INC.,
and PLANET TELECOM, INC.,
individually and together d/b/a UlaiTV,
PlanetiTV, and AhlaiTV,

      Defendants/Counter-Plaintiffs.
                                       /


           ORDER ADOPTING REPORT AND RECOMMENDATION

      This matter is before the Court on the report and recommendation of United

States Magistrate Judge Christopher P. Tuite entered on January 31, 2020. (Doc.

246). In his report and recommendation, Judge Tuite recommended that the Court

grant in part, and deny in part, “Plaintiff’s Dispositive Motion for Summary

Judgment” (Doc. 146). Specifically, Judge Tuite recommended that the Court enter

partial summary judgment in favor of Plaintiff on the issue of ownership of valid

copyrights in the Registered and Unregistered Works, enter summary judgment in

favor of Plaintiff on all counts of Defendants’ amended counterclaim (Doc. 104), and

otherwise deny Plaintiff’s summary judgment motion. Judge Tuite further

recommended that the Court deny “Defendants’ Amended Motion for Summary

Judgment on Count I of Plaintiff’s Amended Complaint” (Doc. 217).




                                       Page 1 of 3
Case 8:16-cv-02549-TPB-CPT Document 257 Filed 03/30/20 Page 2 of 3 PageID 10707



      Despite Judge Tuite’s detailed and well-reasoned analysis, reflected in his 57-

page report and recommendation, neither side thinks he got it right – except for the

parts of his decision that favor them. Consequently, all parties filed objections to the

report the recommendation. (Docs. 250, 253, 254, 255). Upon review of the report and

recommendation, objections, responses, court file, and record, the Court finds as

follows:

      Under the Federal Magistrates Act, Congress vests Article III judges with the

power to “designate a magistrate judge to hear and determine any pretrial matter

pending before the court,” subject to various exceptions. 28 U.S.C. § 636(b)(1)(A). The

Act further vests magistrate judges with authority to submit proposed findings of fact

and recommendations for disposition by an Article III judge. 28 U.S.C. § 636(b)(1)(B).

After conducting a careful and complete review of the findings and recommendations,

a district judge may accept, reject, or modify the magistrate judge’s report and

recommendation. 28 U.S.C. § 636(b)(1); Williams v. Wainwright, 681 F.2d 732 (11th

Cir. 1982).

      Upon due consideration of the record, including Judge Tuite’s well-reasoned

report and recommendation, as well as the objections thereto and responses to the

objections, the Court overrules the objections and adopts the report and

recommendation. The Court agrees with Judge Tuite’s detailed factual findings and

legal conclusions. The report and recommendation thoughtfully and accurately

addresses the issues presented, and the objections do not provide a basis for rejecting

the report and recommendation.




                                        Page 2 of 3
Case 8:16-cv-02549-TPB-CPT Document 257 Filed 03/30/20 Page 3 of 3 PageID 10708



      It is therefore

      ORDERED, ADJUDGED, and DECREED:

   1. “Plaintiff’s Dispositive Motion for Summary Judgment” (Doc. 146) is hereby

      GRANTED IN PART and DENIED IN PART.

   2. “Plaintiff’s Dispositive Motion for Summary Judgment” (Doc. 146) is

      GRANTED as to Plaintiff’s ownership of valid copyrights in the Registered and

      Unregistered Works. Plaintiff’s motion is also GRANTED to the extent that

      judgment shall be entered in Plaintiff’s favor on all counts of Defendants’

      amended counterclaim (Doc. 104). Plaintiff’s motion is otherwise DENIED.

   3. “Defendants’ Amended Motion for Summary Judgment on Count I of Plaintiff’s

      Amended Complaint” (Doc. 217) is DENIED.

   4. The Clerk is directed to enter judgment in Plaintiff’s favor, and against

      Defendants, on all counts of the amended counterclaim (Doc. 104).

      DONE and ORDERED in Chambers in Tampa, Florida, this 30th day of

March, 2020.




                                                     TOM BARBER
                                                     UNITED STATES DISTRICT JUDGE




                                       Page 3 of 3
